DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Line 1 recites “a placeable, repleaceable, moveable and removable shale shaker motor mounting plate milling device”.  It is unclear if the shale shaker is the one capable of being “placeable, repleaceable, moveable and removable” or if it is the milling device.  Further clarification is needed.
Line 3 recites “an interior, adjustable attachment, positioning and securing frame”.  The metes and bounds of what structural element is the one being interior, adjustable attachment, positioning and securing.  Is the adjustable attachment an interior adjustable attachment? How is this attachment adjustable?  Is the frame interior?  What exactly is meant by a frame that is “positioning and securing”? How is a frame “positioning and securing”? Positioning what? Securing what?  Is the claim setting forth three structural elements: one being “an interior”; another “an adjustable attachment” and finally “a positioning and securing frame”? The way these limitations are being set forth is unclear.
Line 5 recites “an outer rectangular operable frame”.  How is this frame “operable”?  Further it recites that this rectangular frame is affixed to said “adjustable attachment, positioning and securing frame”.  Is the rectangular frame affixed to two elements? One element being the “adjustable attachment” and the other the “positioning and securing frame”? Further clarification is needed.
Lines 7-8 recite “upper and lower indication blocks”.  How are these blocks, indication?  The term “indication” is unclear.  Do the blocks have some sort of markings?  Further clarification is needed.
Line 8 recites “inferior mounting blocks”.  However the term “inferior” means “to be situated below another” (https://www.merriam-webster.com/dictionary/inferior).  Since line 8 already sets forth “lower mounting brackets”, it is unclear what the difference between an “inferior” mounting block and a “lower” mounting block” is.  Further clarification is needed. 
Line 10 recites that “said outer rectangular operable frame “exhibiting an interior track along its length”.  However the term “its” renders the claim indefinite since it is unclear if the length is of the frame or of the track.  Further clarification is needed.
Line 11 recites “a stationary travel motor”.  However it is unclear how a motor can be both “stationary” and “travel”.  The term “travel” requires some sort of movement (https://www.merriam-webster.com/dictionary/travel), while the term “stationary” requires something to be fixed or immobile (https://www.merriam-webster.com/dictionary/stationary).  The terms seem to be contradicting and as such, the metes and bounds of the claim are unclear.
Line 12 recites “a stationary, rotatable travel screw”.  Similarly to section g. above, it is unclear how a screw can be both stationary and be rotatable travel.  Further clarification is needed.
Line 13 recites “a stationary travel motor gearbox”.  Similarly to section g. above, it is unclear how a motor gearbox can be both “stationary” and also “travel”.  Further clarification is needed.
Line 17 recites “a linearly and planarly portable spindle carriage”.  However it is unclear how exactly a spindle carriage can be “linearly and planarly”?  Further clarification is needed.
Lines 21-23 recite “to induce linear and planar movement of said spindle carriage within said rectangular operable frame interior track and within and along the interior of said rectangular operable frame, linearly”. It is unclear where exactly is this “linear and planar movement of said spindle carriage is “induced” at?  It is unclear how is this linear and planar movement induced “within said rectangular operable frame interior track” and also induced “within and along the interior of said rectangular operable frame, linearly”?  What is the difference between “linear movement” as set forth on line 21 and “linearly” as set forth on line 23?  Further clarification is needed.
Lines 24-25 recite that “said cutting tool (is) made to operate perpendicular to said rectangular operable frame, travel screw and motor mounting plate which is controllable to varying depths”.  However it is unclear which specific structural element is the one capable of being “controllable to varying depths”?  Is it the cutting tool? Or the motor mounting plate?  Further clarification is needed.
Line 26 recites “the face” of said motor mounting plate.  However, there is insufficient antecedent basis for “the face” since no “face” of said motor mounting plate has been previously introduced in the claim, therefore rendering the claim indefinite.  Further clarification is needed.
Line 27 sets forth “an actuated cutting tool”.  However it has been noted that a cutting tool has been previously introduced on line 19.  As such, it is unclear if this “actuated” cutting tool is an additional tool to the cutting tool of line 19.  Are there two tools? Or are these tools the same?  Further clarification is needed.
Regarding claim 2:
Line 3 recites that said interior, adjustable attachment, positioning and securing frame “may be modifiable to suit” various mounting plate dimensions.  However the phrase “may be” renders the claim indefinite since it is unclear if said interior, adjustable attachment, positioning and securing frame are indeed modifiable to suit various 
Lines 4-6 recite “adjustment of (1) upper and lower indication blocks and upper and lower mounting brackets, respectively, for upper, lower and side edge adherence and securing circumferentially”.  However it is unclear how exactly these upper and lower indication blocks and upper and lower mounting brackets are being adjusted.  Are they axially adjusted? Radially adjusted?  In relation to what are these blocks and brackets being adjusted?  Further what exactly is meant by “side edge adherence and securing circumferentially?  Side edge adherence of what element?  Securing which element? And Circumferentially to what? 
Lines 6-7 recite adjustment of “(2) inferior mounting brackets disposed rearwardly for inferior adherence and securing”.  Rearwardly from what?  What exactly means “for inferior adherence and securing”?  Inferior adherence and securing to what?
Lines 7-8 recite adjustment of “(3) adjustment screws for adjustable attachment, positioning and securing frame heightening and lowering”.  Adjustable attachment of what?  Positioning and securing what? Heightening and lowering the frame in relation to what?  Further clarification is needed.
Regarding claim 3:
Lines 3-4 recite that said interior, adjustable attachment, positioning and securing frame “may be connected” to said motor mounting plate, “in the alternative”, via pins, clasps, wedges, screws or “other like means”.  First, the phrase “may be” renders the claim indefinite since it is unclear if said interior, adjustable attachment, positioning and securing frame are indeed connected to said motor mounting plate or not.  Also, since it is unclear if said “interior”, “adjustable attachment”, and “positioning and securing frame” 
Regarding claim 4:
Line 3 recites “a motor mounting plate”.  However, since “a motor mounting plate” has been already introduce on line 25 of claim 1, it is unclear if the “motor mounting plate” of line 3 of claim 4 is the same as the “motor mounting plate” of line 25 of claim 1, or not.  Are there two motor mounting plates?  Further clarification is needed.
Line 4 recites “the depth of milling is controlled by three means: height adjustment of (a) said cutting tool and/or (b) said interior, adjustable attachment, positioning and securing frame and/or (c) said outer rectangular operable frame”.  First, there is insufficient antecedent basis for “the depth of milling” since no “depth of milling” has been previously introduced.  Note that line 25 of claim 1 sets forth that the mounting plate is capable of being controllable “to varying depths”.  However line 25 of claim 1 does not set forth that these “varying depths” are “the depth of milling”.  Further clarification is needed.  Second, the claim is setting forth that there are three means for controlling this “depth”, and then further gives the “means” as being adjustment of the cutting tool; adjustment of the interior, adjustment attachment, positioning and securing frame; and/or adjustment of said rectangular operable frame.  However the “means of adjustment of” are not clearly defined in the claim.  How are each of these “means” adjusted.   
Regarding claim 5:
Lines 2-6 recite “the speed and rate of milling may be controlled by (1) the rotational speed of said travel screw, thereby controlling the speed of said spindle carriage, through control of the travel motor and travel motor gear box, and/or (2) adjusting the rotational speed of said cutting tool, through control of the spindle carriage motor and spindle motor gear box.”. The following terms lack antecedent basis since none have been previously introduced, therefore rendering the claim indefinite: “the speed and rate”; “the rotational speed of said travel screw”; “the speed of said spindle carriage”; “the rotational speed of said cutting tool”.  Further clarification is needed.  Additionally, the phrase “may be” renders the claim indefinite since it is unclear if the speed and rate of milling is actually being controlled or not.  Further clarification is needed.
Regarding claim 6:
Lines 2-3 recite that “the depth of said cutting tool may be controlled by a tool bar”.  First, there is insufficient antecedent basis for “the depth of said cutting tool” since no “depth” of said cutting tool has been previously introduced.  Note that line 25 of claim 1 sets forth that the mounting plate is capable of being controllable “to varying depths”.  However line 25 of claim 1 does not set forth that these “varying depths” are “the depth of the cutting tool”.  Further clarification is needed.  Second, the phrase “may be” renders the claim indefinite since it is unclear if the depth of the cutting tool is actually being controlled or not.  Further clarification is needed.  Third, it is unclear what exactly a tool bar is?  Further clarification is needed.
Regarding claim 7:
Lines 1-3 recite that said adjustable attachment, positioning and securing frame may be capable of fine adjustment, coarse adjustment or both.  The phrase “may be” renders the claim indefinite since it is unclear if said adjustable attachment, positioning 
Regarding claim 8:
Lines 2-3 recite that said rectangular operable frame may be capable of fine adjustment, coarse adjustment or both.  The phrase “may be” renders the claim indefinite since it is unclear if said rectangular operable frame is actually capable of either or fine/coarse adjustment, or not.  Further clarification is needed.
Regarding claim 9:
Lines 2-3 recite that “height and depth modifications can be controlled”.  First, it is unclear modifications of height and depth of which specific structures are the ones intended to be controlled.  What is being modified in terms of height and depth? Height and depth modifications of what? Further, the phrase “can be” renders the claim indefinite since it is unclear if height and depth modifications are actually being controlled, or not.  Further clarification is needed.
Regarding claim 10:
Lines 1-2 recite “a method for milling the motor mounting plate of a shale shaker with the device of claim 1”.  However, it is unclear if the method as claimed requires all of the limitations of the device as set forth in claim 1.  If it does require all of the limitations of the device as set forth in claim 1, then all of the previously claimed elements (as claimed in claim 1), need to be changed from “a” to either “said” or “the”, in order to make claim 10 definite.  
Line 3 recites “the exterior surface” of a motor mounting plate.  There is insufficient antecedent basis for “the exterior surface” since no exterior surface of the motor mounting plate has been previously introduced.  Additionally, as explained on section aa. “a motor mounting plate” has been already introduced on claim 1, and as 
Line 18 recites “rotating said travel screw clockwise and/or counterclockwise through direction from said control box”.  The phrase “through direction from said control box” renders the claim indefinite.  Is the control box directing the rotation direction of the travel screw? Or is the claim setting forth a direction from said control box towards the travel screw?  Further clarification is needed.
Regarding claim 11:
Lines 1-2 recite that “wherein adjustable attachment, positioning and securing frame may be connected to the motor mounting plate.  The phrase “may be” renders the claim indefinite since it is unclear if the adjustable attachment, positioning and securing frame is actually capable of being connected to the motor mounting plate, or not.  Further clarification is needed.
Lines 2-3 recite “indication blocks, mounting brackets, inferior mounting brackets” All of these elements have already been set forth on both claims 10 and claim 1.  Accordingly, it is unclear if the elements as recited on lines 2-3 of claim 11, are the same as the ones already set forth on claims 10 or claim 1, or if they are additional elements.  
Lines 3-4 recite “or other like means including pins, clasps, wedges, screws”.   However, it is unclear what the specific structure of “other like” means is.  Further clarification is needed.
Regarding claim 15:
Lines 1-5 recite “the rate of shale shaker motor plate milling may be controlled by (1) the adjustable height or depth of said adjustable attachment, positioning and securing frame (2) the adjustable height or depth of said rectangular operational frame, (3) the speed of travel screw rotation (4) the speed of the cutting tool rotation or a combination thereof.” First, there is insufficient antecedent basis for: “the rate”; “the 
Further, it is unclear how exactly the rate of milling may be controlled by the adjustable height or depth of either: said adjustable attachment, positioning and securing frame or said rectangular operational frame.  Further clarification is needed.  Additionally, the phrase “may be” renders the claim indefinite since it is unclear if said milling rate is actually capable being controlled, or not.  Further clarification is needed.
Regarding claim 16:
Line 1-5 recite “the depth of shale shaker motor plate milling may be controlled by (1) modification of the height or depth of said interior, adjustable attachment, positioning and securing frame (2) modification of the height or depth of said rectangular operational frame, or (3) the height or depth of said of said cutting tool”. First, there is insufficient antecedent basis for: “the depth”; “the height or depth” of said interior, adjustable attachment, positioning and securing frame; “the height or depth” of said rectangular operational frame; and “the height or depth” of said cutting tool; since no depth of milling; no height or depth modification of said interior, adjustable attachment, positioning and securing frame or rectangular operational frame; and no “height or depth” of said cutting tool have been previously introduced on the claim.  
Further, it is unclear how exactly the depth of milling may be controlled by the adjustable height or depth of either: said interior, adjustable attachment, positioning and securing frame or said rectangular operational frame.  Further clarification is needed.  
Regarding claim 17:
Line 1-2 recite that “the operation of both the travel motor and spindle motor may be controlled through a control box”.  However, there is insufficient antecedent basis for “the operation” of both travel and spindle motors, since no “operation” of either the travel motor or spindle motor has been previously set forth on the claim.  Further clarification is needed.  Additionally, the phrase “may be” renders the claim indefinite since it is unclear if the operation of both motors is actually controlled through a control box, or not.  Further clarification is needed.
Regarding claim 18:
Line 1-4 recite “the advancement of the spindle motor carriage along a receiving track within the rectangular operational frame may be accomplished through a travel screw and inlaid track or through various other means of locomotion and translocation including manual, mechanical or electronic means of carriage propulsion”.  First, there is insufficient antecedent basis for “the advancement” since no advancement of the spindle motor carriage, has been previously introduced on the claim.  Second, it is unclear if “a travel screw” of lines 2-3 of claim 18 is an additional travel screw to the one already set forth on line 9 of claim 10 or if they are both the same.  Third, it is unclear what specific structure these “other means of locomotion and translocation” are.  Further, what exactly encompasses “electronic means” of carriage propulsion? Finally, the phrase “may be” also renders the claim indefinite since it is unclear if the advancement of the motor carriage is indeed accomplished through one of those elements claimed or not.  Further clarification is needed.
Regarding claim 19:
Line 1-5 recite “the smaller adjustable attachment, positioning and securing frame may be capable of coarse or fine adjustments and the larger operational frame may be capable of coarse or fine adjustments or each of the smaller adjustable attachment, positioning and securing frame and larger operational frame may be capable of both coarse and fine adjustments.”  There is insufficient antecedent basis for “the smaller” adjustable attachment, positioning and securing frame and for “the larger” operational frame, since no “smaller” adjustable attachment, positioning and securing frame or “larger” operational frame have been previously introduced.  In relation to what are these elements larger or smaller?  Further clarification is needed.  Additionally, the phrase “may be” renders the claim indefinite since it is unclear if these elements are indeed capable or not of coarse and/or fine adjustments.  Also, it is unclear how exactly these elements are being adjusted in order to perform coarse and/or fine adjustments.
Regarding claim 20:
Line 1 recites that “height and depth modifications can be controlled.  However, firstly, height and depth modifications of what? What structural element is being modified both in height and depth?  Further clarification is needed.  Additionally, the phrase “can be” renders the claim indefinite since it is unclear whether or not height and depth modifications are actually being controlled.
Claim limitations: “means of locomotion and translocation”; “manual means”; “mechanical means” or “electronic means” all on claim 18, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner notes that the only instance where these “means” plus function elements are being described on the Specification as filed is on page 21, lines 5-8.  As best understood, there is no corresponding structure for performing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 551, 514 (hereafter--GB’514--) in view of Gladwin US 3,910,159.
The claims hereafter will be interpreted as best understood in view of the 112 2d rejections above. 
For clarity, the recitations of intended use recited in the claims, with respect to the matter in which a claimed apparatus is intended to be employed or used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEPE 2114.  The Examiner suggests, positively claiming the particular structure in order for the structure to have patentable weight.
In regards to claim 1, GB’514 discloses as in Figures 1-3, a milling device, comprising an interior frame (A) to be disposed on a worpiece (see Figures 2 and 3); an outer rectangular frame (refer to the rectangular frame disposed within interior frame A); said interior frame comprising upper and lower indication blocks (a), upper and lower mounting brackets (C), inferior mounting brackets (c), and leveling adjustment screws (B); said outer rectangular frame having an interior track (D) along its length; a motor (P) affixed to said rectangular frame, a screw (V); a motor gear box (R), said gear box (R) in communication with motor (P); said screw (V) positioned in the interior of, and coplanar with, said rectangular frame; a spindle carriage (F and N) movable within said interior track (D); said spindle carriage (F and N) comprising a 
GB’514 fails to disclose that the screw (V) is being rotated by the gearbox in communication with the motor.  Note that GB’514 discloses that the rotation of screw (V) is being done manually.
Gladwin teaches that it is well known in the art of machining to have a motor (57) operated by conventional controls, drive the rotation of drive screw 55 (col 4, lines 18-21).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the rotation of the screw of GB’514 be automated via a motor operated by conventional controls (such as a gearbox) as taught by Gladwin, since it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art. In re Venner 262 F.2d 91, 95 (CCPA 1958).
In regards to claim 2, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that the interior frame may be capable of being modifiable to suit various workpieces through the adjustment of at least the adjustment screws (B).
In regards to claim 3, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that the interior frame may be capable of being connected to said workpiece via screws (B).
claim 4, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that linear and planar movement of said spindle carriage (F and N) across the surface of a workpiece is capable of being controlled by a motor (P), a gear box( R) and screw (V) whereby the depth of milling is capable of being controlled by adjusting said cutting tool.
In regards to claim 5, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that speed and rate of milling may be controlled by adjusting the rotational speed of said cutting tool by controlling the spindle carriage motor (M) and gear box (J).
In regards to claim 6, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that the depth of said cutting tool may be controlled by a tool bar.
In regards to claim 7, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that the interior frame may be capable of fine adjustment.
In regards to claim 8, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that said rectangular frame may be capable of fine adjustment.
In regards to claim 9, GB’514 as modified discloses the milling device of claim 1, GB’514 also discloses that height and depth modification can be controlled manually, electronically.
Examiner’s notes
Due to the substantial 112 2nd rejections as described above, the scope of claims 10-20 has not been clearly defined.  Accordingly, no art rejection has been given at the moment for claims 10-20.  However, the examiner reserves the right to present art when the 35 USC 112 2nd issues are resolved and points out that the presentation of art in a subsequent action once the scope of the claims has been clarified and defined, will result in a Final rejection.


The Examiner suggests the usage of consistent language throughout the claims when referring to the same structural elements.  For example, and not limited to, claim 15 sets forth on lines 2-3 “said adjustable, attachment, positioning and securing frame”.  Then claim 16 sets forth on lines 2-3 “said interior, adjustable attachment, positioning and securing frame”.  Note that the language is not consistent making confusing and unclear if the elements are the same or not. 
Also, the Examiner notes that, when referring to the same structural elements that have already been set forth on a previous claim, the usage of the term “the” or “said” before each of the elements on any subsequent dependent claim, is needed.  The Examiner notes that elements that have already been set forth on the claims as filed (for example on claim 1), are being re-introduced (i.e. with the letter “a”) on subsequent dependent claims.  Again, this makes it confusing when determining whether or not additional elements are being set forth on the claims.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722